This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 35,992

 5 DAVID WILLIE,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John A. Dean Jr., District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Victoria Wilson, Assistant Attorney General
12   Santa Fe, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
 1   {1}   Defendant David Willie appeals from his conviction for driving while under the

 2 influence of intoxicating liquor and/or drugs following denial of his motion to

 3 suppress and entry of a conditional no contest plea. [RP 72, 63, 61, 55] This Court

 4 issued a notice proposing to summarily reverse. [CN 1, 5] The State filed a

 5 memorandum in response indicating it does not oppose this Court’s proposed reversal.

 6 Therefore, based on the reasons set forth in this Court’s notice of proposed

 7 disposition, we reverse.

 8   {2}   IT IS SO ORDERED.



 9                                                _______________________________
10                                                M. MONICA ZAMORA, Judge


11 WE CONCUR:



12 _________________________________
13 MICHAEL E. VIGIL, Judge



14 _________________________________
15 J. MILES HANISEE, Judge




                                              2